Case 1:17-cr-00101-LEK Document 590 Filed 09/19/19 Page 1 of 1             PageID #: 5098




                                MINUTE ORDER



 CASE NUMBER:            CRIMINAL NO. 17-00101(01) LEK
 CASE NAME:              United States v. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi

       DATE:       09/19/2019


COURT ACTION: EO: COURT ORDER DIRECTING DEFENDANT AND HIS
STAND-BY COUNSEL TO PREPARE A PROPOSED TRIAL BUDGET

       The Court hereby orders pro se Defendant Anthony T. Williams (“Williams”) and
his court-appointed standby counsel, Lars Petersen, Esq., to consult with Ninth Circuit
Case Managing Attorney Blair Perilman, Esq., and to prepare and submit to this Court a
proposed trial budget for the estimated fees and expenses to be incurred for Mr.
Williams’s trial preparation and trial from November 1, 2019 through the end of his trial
which is scheduled to commence on January 21, 2020.

        The proposed trial budget shall be submitted on an ex parte basis and under seal no
later than October 25, 2019.

       IT IS SO ORDERED.

Submitted by: Theresa Lam, Courtroom Manager
